77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yusuf Abdul AL-WAHHAB, a/k/a Joseph Ernest Washington,Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Department of Corrections,Director;  Brunswick Correctional Center, Warden;  Samuel L.Batts, Assistant Warden, Operations;  H.D. Gauldin, Major;Sergeant Walker, Property Control Officer;  Unknown andUnnamed Persons, Defendants-Appellees.
No. 95-7838.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 28, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-95-477)
Yusuf Abdul Al-Wahhab, Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.   The magistrate judge* below assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and recommended dismissing the case without prejudice when Appellant failed to comply with the fee order.   The district court adopted the recommendation after reviewing the record de novo when Appellant filed objections to the recommendation.   Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 The magistrate judge was acting pursuant to 28 U.S.C. § 636(b) (1988)